Citation Nr: 0431291	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-02 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $36,820.00.

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from October 1991 to April 
1995.  He died during his period of service.  The appellant 
is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the Committee determined that there 
was a statutory bar to waiver of recovery due to bad faith on 
the part of the appellant.  The Board remanded this case to 
the Committee in decisions dated June and September 2003.  
The Nashville, Tennessee RO currently holds jurisdiction over 
the claim.


FINDINGS OF FACT

1.  The appellant was overpaid DIC benefits as a result of 
her remarriage following the veteran's death.

2.  VA bears minimal fault with creation of the overpayment 
as the appellant failed to provide VA with sufficient 
information to determine her continued eligibility for DIC 
benefits.

3.  VA had provided the appellant instructions and 
advisements regarding the requirements for her continued 
eligibility for DIC benefits, to include a specific 
advisement that her failure to timely report a change in 
marital status could result in an overpayment of benefits.

4.  The appellant failed to exercise due diligence is 
reporting her change in marital status, and exercised bad 
faith in accepting DIC benefits for an extended period of 
time despite her awareness that she was ineligible for such 
benefits.


CONCLUSIONS OF LAW

1.  The overpayment of DIC benefits was not the result of 
sole VA error.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. § 3.500(b)(2) (2004).

2.  Waiver of recovery of an overpayment of DIC benefits in 
the amount of $36,820.00 is precluded by reason of bad faith 
on the part of the appellant.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to waiver of 
recovery of DIC compensation benefits in the amount of 
$36,820.00.  The veteran died during active service in April 
1995, and the appellant filed a claim for DIC benefits in May 
1995.  The appellant's application identified their two 
children as dependents.  By letter dated May 9, 1995, the RO 
notified the appellant of an award of DIC benefits for 
herself with "additional benefits for your children."  At 
that time, the RO advised the appellant of all potential 
benefits for which she may be entitled.  The RO also advised 
the appellant of her duties as follows:

"You must tell us immediately if there is a 
change in your marital status.  Your failure 
to quickly tell VA of a change in your marital 
status will result in an overpayment which 
must be repaid.  If you remarry and that 
marital relationship terminates, the law 
generally prohibits VA from reinstating 
benefits eligibility."

The RO further advised the appellant to "be certain to enter 
the veteran's name and VA file number shown above, on all 
evidence or forms submitted."  The initial monthly rate of 
benefits was in the amount of $1190.00.  Her monthly benefits 
were to be reduced to $990 on April 12, 2111 and $790 on 
October 16, 2112 to correspond with the dates that the 
dependent children would turn 18 years of age.

A Marriage Certificate from the State of Georgia records that 
the appellant remarried on November 22, 1995.  The document 
was recorded on November 13, 1996.

In February 1997, the appellant submitted a letter to the RO 
which read as follows:

I am writing to inform you that my 
marital status has changed.  I was legally and 
certifiably married on November 13, 1996.  I 
have enclosed a certified copy of my marriage 
certificate for your records.  My children's 
dependent status has not changed and I 
understand that I should continue to receive a 
monthly amount for both of them.
I apologize for the delay in getting this 
information to you.  I underwent major surgery 
in December and my recovery time was six 
weeks.  As you can imagine, I am a couple of 
months behind on everything.  If you need more 
information, please do not hesitate to contact 
me.  Thank you for everything.

This letter included a reference to the veteran's last name 
only, and did not include any identifying claims folder 
information.  The RO returned this letter to the appellant 
with a request to complete information concerning the veteran 
such as his VA File Number, Full Name of Veteran, Social 
Security Number, Date Entered Service, etc.  The letter also 
advised the appellant as follows:

"The information above is voluntary under 
authority of Title 30, United States Code.  
Disclosure is voluntary; however, if it is 
not furnished, we will be unable to take 
further action on your correspondence.  
Failure to furnish this information will have 
no other adverse effect."

The Board notes that both of these documents were not 
attached to the claims folder until submitted by the 
appellant after being notified of the overpayment in 
question.

Further documentation of record indicates that the appellant 
failed to cash a benefit check in August 1997.  In December 
1998, the appellant signed a form to make a claim to have a 
new check issued.

In February 1999, the RO was notified by the Nashville, VA 
Medical Center (VAMC) that the appellant had been remarried.  
That same month, the RO sent the appellant a correspondence 
advising her of an overpayment of benefits based upon third 
party information that she had remarried.  The RO noted that 
they had previously sent the appellant a letter asking for 
the exact date of marriage, but that she did not respond.

The veteran requested waiver of recovery of the overpaid DIC 
benefits in June 1999.  Her waiver request included the 
following argument:

In May of 1995 I began to receive VA death 
and indemnity benefits for myself and my two 
children.  In November of 1996, I remarried 
and sent the VA a certified copy of my 
marriage license with a letter explaining my 
change in marital status.  More than eight 
months went by without any response, while I 
continued to receive monthly checks.  I 
thought that the reason I received no 
response must have been due to the fact that 
my children were still entitled to the 
benefits I continued to receive.

In November of 1997, I finally received a 
response from the VA.  The VA sent back my 
marriage license and letter, along with a VA 
letter stating that more information on my 
deceased husband was needed.  At the bottom 
of the letter was a statement that indicated 
that the information needed was voluntary and 
if it was not furnished would have no 
"adverse" effects on my VA status.  I was 
confused and did not want to make a mistake 
so I called a lawyer who assured me that I 
had done the right thing by sending my 
marriage certificate.  After reading the 
statement at the bottom of the letter, the 
lawyer agreed that I had provided the 
required information and providing any more 
information was not necessary.  I had no 
intentions to receive funds that I was not 
supposed to receive, I thought that I was 
receiving the benefits that I was supposed to 
receive for my children.

In February of 1999, I received a letter from 
the VA stating that my benefits would stop on 
May 1, 1995 because my marital and/or 
dependency status had changed.  I thought 
that I had already taken care of this and 
didn't understand why my benefits were being 
stopped for my children.  So, I called a VA 
representative who told me that I had 
received an overpayment on my benefits.  I 
told the representative that I had sent the 
VA a certified copy of my marriage license in 
1996 and I had no idea that I was receiving 
more than I was entitled to.  The 
representative told me to send a letter 
requesting a waiver of debt and reapplying 
for benefits for my children.  I received a 
new application for my children which I 
completed and returned.  A couple of weeks 
later I received a check in the amount of 
$15,486.  I called a VA representative again 
who informed me that they had approved the 
children's application for benefits and paid 
back-pay from 1995.  I told the 
representative that I had already received 
benefits on my children since 1995 and I 
needed to return this mistaken back-pay to 
the VA.  The representative told me that the 
approved monthly amount for the children was 
$526.00 and to keep this much of the check 
while returning the rest.  So, enclosed is a 
cashier's check ... for the remaining $14,960.

In her notice of disagreement, the appellant made the 
following argument in support of her claim:

I disagree with your denial concerning my 
request for waiver of debt.  You have cited 
that I received the payment through bad 
faith.  This is simply not true as I 
indicated in my original letter to the VA.  I 
never intentionally sought to receive 
government money that I was not entitled.  I 
sent the VA notice of my change in status 
along with a marriage certificate.  The VA 
did not reply for nearly one year.  Then, 
when they finally replied, it was a request 
for more information.  The only reason that I 
did not provide more information on the 
deceased was that it clearly stated that the 
information was voluntary.  This was not a 
decision based on bad faith; it was 
voluntary.  I did not realize that failing to 
furnish the information would result in 
overpayment of my benefit.  I had sent in my 
change of status and marriage certificate, 
just as I was supposed to, so I assumed VA 
had taken appropriate action.

Furthermore, this past Spring when I re-
applied for my children's benefits the VA 
sent me a check for over $10,000 which I 
immediately returned realizing that this was 
an overpayment.  I must state again that I 
have never intentionally tried to get 
government money that I was not entitled nor 
have I practiced bad faith.

In her VA Form 9 filing received in February 2000, the 
appellant reiterated her contentions as follows:

I feel I did what was asked of me by mailing a 
copy of my marriage licenses and a letter 
explaining that if I received payment undue to 
me I would repay it - the VA continued to mail 
checks to me and to my 2 children and VA did 
not attempt to contact me until 8 mths later 
and then it still was not clear to me in this 
"request for more info." that I was 
receiving too much money.  I thought the 
amount was what I was suppose to receive.  I 
did not know I was still receiving VA benefits 
for myself as well as my children - No 
explanation ever was sent - Therefore - I 
asked for a waiver of debt owed Because I feel 
I tried to the best of my ability, to do what 
the VA asked - the VA failed to inform me of 
any mistake in a reasonable amount of time.  
Please understand I am not trying nor have I 
had any intent to receive payment that was not 
due me.  I am a stay at home mother raising my 
family and I pride myself on my Christian 
values.  Please consider these things for my 
appeal.

In pertinent part, the RO has conducted an audit of the 
appellant's DIC benefit payments.  Her monthly compensation 
benefits paid were $1,220 effective November 1, 1996; $1,255 
effective December 1, 1996; $1,280 effective December 1, 1997 
and $1,295 effective December 1, 1998.  

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
appellant has argued that VA failed to exercise due diligence 
in terminating her award of DIC compensation benefits upon 
being advised of her remarriage.  The Board construes this 
argument as potentially challenging the validity of the debt 
on the basis that the creation of the debt at issue was the 
sole result of VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2004) 
(the effective date of reduction or discontinuance of pension 
by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  

The appellant is of the belief that, once she reported a 
change in marital status to VA, she was absolved from taking 
any further action to terminate her DIC benefits.  The Board 
disagrees.  The Board does not dispute that the appellant 
attempted to inform the RO of her remarriage by 
correspondence received in February 1997.  However, this 
correspondence failed to provide VA with sufficient 
information to identify the veteran's case.  Additionally, 
the marriage certificate indicated that she remarried in 
November 1995 while the appellant claimed remarriage in 
November 1996.  As a result, VA sent the appellant a letter 
requesting additional information necessary to process her 
case.

The appellant concedes that she received VA's information 
request, but argues that the advisement of voluntary 
disclosure was confusing to her.  Her legal counsel 
reportedly advised her that she had already provided VA with 
sufficient information to terminate her benefits and that no 
further correspondence was necessary.  Clearly, VA's request 
to the appellant requesting clarifying information did not 
impose an onerous task upon her.  The information she had 
provided was incomplete as it pertained to the veteran and 
conflicting as it pertained to the date of her remarriage.  
The voluntary disclosure advisement clearly indicated to her 
that absent providing additional information VA would "be 
unable to take further action on your correspondence."  

On review of the record, the Board finds that the appellant 
failed in her duty to provide VA with the information 
necessary to determine her continued eligibility for VA 
compensation benefits, and that she clearly knew her lack of 
entitlement ceased as of the date of her remarriage.  On the 
facts of this case, the appellant had substantial 
responsibility for creating the debt to VA by failing to 
return her compensation checks which she knew, or should have 
known, she had no legal entitlement.  See Jordan v. Brown, 10 
Vet. App. 171, 174 (1997) (erroneous VA payment not the 
product of sole administrative error where claimant abdicated 
responsibility of reading the benefit criteria provided by VA 
and cashing checks that claimant should have known were sent 
in error).

Otherwise, the RO has conducted an audit of the appellant's 
compensation account, and has made adjustments based upon 
amounts properly due to her dependents and herself following 
reinstatement of DIC benefits after another change in her 
marital status.  The appellant has not disputed the results 
of the Committee's audit.  Thus, the evidence establishes 
that the appellant was overpaid DIC compensation benefits as 
a result of her remarriage following the veteran's death.

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in DIC 
compensation benefits to the appellant was the result of 
conduct on her part which amounted to misrepresentation of a 
material fact and bad faith.  38 U.S.C.A. § 5302(c) (West 
2002).  A debtor's conduct is deemed to constitute bad faith 
"if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking unfair 
advantage of the ... Government."  The Board also notes that 
any misrepresentation of material fact must be "more than 
non-willful or mere inadvertence."  38 C.F.R. § 1.962(b) 
(2004).

The facts in this case show that a March RO 1995 letter 
advised the appellant that she had been awarded DIC benefits 
for both herself and the veteran's dependent children.  This 
award letter specifically advised the appellant of her duty 
to immediately report a change in her marital status as such 
a situation could result in an overpayment of benefits.  The 
award letter also advised her of the importance of providing 
veteran identifier information with all correspondence she 
submitted.

The appellant did undertake an affirmative step to advise the 
RO of her change in marital status by forwarding a copy of 
her marriage certificate in February 1997.  The certified 
copy of her marriage certificate states in two different 
sections that she was remarried on November 22, 1995, but 
that the certificate was not recorded until approximately one 
year later on November 13, 1996.  According to this official 
document, the appellant took more than one year before 
attempting to inform VA of her remarriage.

More importantly, the appellant's February 1997 letter to VA 
clearly documents that she knew that she was ineligible to 
receive DIC compensation benefits for herself following her 
remarriage.  The Board finds it irrelevant that the appellant 
reportedly sought legal advice regarding her duties to 
respond to VA's request for clarifying information as she 
continued to accept the benefit payments in full for another 
two years until the Nashville VAMC informed the RO of the 
remarriage.  If she had any questions about what was required 
of her, she only had to contact VA and inquire, but there is 
nothing to indicate that this was ever done.  The appellant's 
argument that she believed that the monies forwarded by VA 
represented the dependency payments intended for her children 
is less than compelling.  She received monthly compensation 
benefits of $1,220 effective November 1, 1996; $1,255 
effective December 1, 1996; $1,280 effective December 1, 1997 
and $1,295 effective December 1, 1998.  Clearly, the 
appellant would have expected a reduction in benefit payments 
had VA terminated her award based upon her remarriage.  

On the totality of evidence, the Board finds the appellant 
knowingly accepted VA DIC benefits with knowledge that she 
was not entitled to such benefits.  Her act of bad faith led 
to receiving a substantial sum of money to the detriment of 
the government.  Accordingly, the Board finds that the 
appellant's act of bad faith bars her from seeking waiver of 
recovery of the overpaid DIC benefits.  There is no doubt of 
material fact to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  Her claim, therefore, is 
denied.

In so holding, the Board notes that that the notice and duty 
to assist requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) do not apply to a claim for waiver of recovery 
of overpayment as these types of claims are subject to 
separate notice and development provisions.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Nonetheless, VA did 
provide the appellant VCAA letters dated December 2002 and 
May 2004.  The appellant has also had ample opportunity to 
provide evidence, information and argument to substantiate 
her claim, and the Board finds no due process reason exists 
to delay adjudication of this claim.




ORDER

Waiver of recovery of an overpayment of Department of 
Veterans Affairs DIC benefits in the amount of $36,820.00 is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



